FILED
                             NOT FOR PUBLICATION                            MAR 22 2016

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CARLOS OVIDIO AGUILAR-MEJIA,                     No. 14-72220

               Petitioner,                       Agency No. A073-951-904

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Carlos Ovidio Aguilar-Mejia, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ order affirming an immigration

judge’s denial of his application for cancellation of removal. We dismiss the

petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s discretionary determination that

Aguilar-Mejia failed to show exceptional and extremely unusual hardship to a

qualifying relative. See De Mercado v. Mukasey, 566 F.3d 810, 814 (9th Cir.

2008). Aguilar-Mejia’s contentions that the agency committed legal error in not

conducting a future-oriented hardship analysis and violated due process by failing

to consider documentary evidence lack any support in the record and thus do not

invoke jurisdiction. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012)

(absent a colorable legal or constitutional claim, the court lacks jurisdiction to

review the agency’s discretionary determination regarding hardship); Martinez-

Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005) (“To be colorable in this

context, ... the claim must have some possible validity.” (citation omitted)).

      PETITION FOR REVIEW DISMISSED.




                                           2                                     14-72220